EXHIBIT 10.2

 

Agreement to Amend Warrants

 

This Agreement to Amend Warrants (this “Agreement”) is made this 3rd day of
July, 2009, by and between SatCon Technology Corporation, a Delaware corporation
(the “Company”), and NGP Energy Technology Partners, L.P. (the “Investor”).

 

WHEREAS, pursuant to that certain Stock and Warrant Purchase Agreement, dated as
of November 8, 2007, as amended (the “Purchase Agreement”), by and among the
Company, the Investor and RockPort Capital Partners II, L.P., the Company
(i) issued to the Investor a First Tranche Warrant to purchase 7,631,036 shares
of Common Stock, (ii) issued to the Investor a Second Tranche Warrant to
purchase 253,580 shares of Common Stock and (iii) issued, and has agreed to
issue, to the Investor Additional Warrants in accordance with Section 8.8 of the
Purchase Agreement.  The Investor’s First Tranche Warrant, Second Tranche
Warrant and Additional Warrants (whether currently issued or to be issued
pursuant to the Purchase Agreement) are collectively referred to herein as the
“Warrants.”  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Purchase
Agreement (except that capitalized terms used in the amended provision of the
Warrants described below shall have the respective meanings ascribed to such
terms in the Warrants);

 

WHEREAS, the parties hereto desire to amend each of the Warrants as set forth
herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:

 

1.             Section 3(d) of each of the Warrants (whether currently issued
or, with respect to Additional Warrants, to be issued pursuant to the Purchase
Agreement) is hereby amended and restated in its entirety to read as follows:

 

“(d)         Adjustments for Dilutive Below Market  Issuances.

 

(i)            In the event the Company shall, at any time and from time to
time, issue or sell any Additional Shares of Common Stock at a price per share
less than (x) the Conversion Price then in effect (or if there are no longer any
shares of Series C Preferred Stock outstanding, a price per share less than the
Conversion Price that would be in effect if shares of Series C Preferred Stock
were still outstanding) and (y) the VWAP (as defined below) for the last full
Trading Day immediately preceding such issuance or sale, then the Warrant Price
then in effect shall be adjusted pursuant to the following formula:

 

NWP = WP - [A*(B - C)]

D

 

Where:

 

NWP = new Warrant Price (following the adjustment)

 

--------------------------------------------------------------------------------


 

WP = existing Warrant Price (prior to the adjustment)

 

A = the number of Additional Shares of Common Stock issued

 

B = the VWAP for the last full Trading Day immediately preceding such issuance
or sale

 

C = the price per share at which the Additional Shares of Common Stock were
issued or sold

 

D = the total number of shares of Common Stock outstanding immediately prior to
the issuance of such Additional Shares of Common Stock (including, for this
purpose, all shares of Common Stock issuable upon exercise or conversion of any
Convertible Securities or Common Stock Equivalents outstanding immediately prior
to the issuance of such Additional Shares of Common Stock)

 

The provisions of this Section 3(d)(i) shall similarly apply to successive
issuances of Additional Shares of Common Stock at a price per share less than
(x) the Conversion Price then in effect and (y) the VWAP for the last full
Trading Day immediately preceding such issuance or sale.  No adjustment of the
Warrant Price shall be made pursuant to this Section 3(d)(i) upon the issuance
of any Additional Shares of Common Stock which are issued pursuant to the
exercise of any warrants or other subscription or purchase rights or pursuant to
the exercise of any conversion or exchange rights in any Common Stock
Equivalents

 

(ii)           In the event the Company shall, at any time and from time to
time, issue or sell any Convertible Securities or Common Stock Equivalents with
an Aggregate Per Common Share Price less than (x) the Conversion Price then in
effect (or if there are no longer any shares of Series C Preferred Stock
outstanding, an Aggregate Per Common Share Price less than the Conversion Price
that would be in effect if shares of Series C Preferred Stock were still
outstanding), and (y) the VWAP for the last full Trading Day immediately
preceding such issuance or sale, or if, after any such issuance of Convertible
Securities or Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended or adjusted shall make the Aggregate Per Common Share
Price less than the Conversion Price in effect at the time of such amendment or
adjustment and less than the VWAP for the last full Trading Day immediately
preceding such amendment or adjustment, then the Warrant Price then in effect
shall be adjusted pursuant to the formula set forth in Section (3)(d)(i) above
assuming that all Additional Shares of Common Stock have been issued pursuant to
the Convertible Securities or Common Stock Equivalents for a purchase price
equal to the Aggregate Per Common Share Price.

 

The provisions of this Section 3(d)(ii) shall similarly apply to successive
issuances of Convertible Securities or Common Stock Equivalents with an
Aggregate Per

 

2

--------------------------------------------------------------------------------


 

Common Share Price less than (x) the Conversion Price then in effect and (y) the
VWAP for the last full Trading Day immediately preceding such issuance or sale. 
No adjustment of the Warrant Price shall be made under this
Section 3(d)(ii) upon the issuance of any Convertible Security which is issued
pursuant to the exercise of any warrants or other subscription or purchase
rights therefor.  No adjustment shall be made to the Warrant Price upon the
issuance of Common Stock pursuant to the exercise, conversion or exchange of any
Convertible Security or Common Stock Equivalent.

 

(iii)          Notwithstanding the foregoing, the Company shall not be required
to make any adjustment to the Warrant Price as a result of any of the issuances
of securities described in Section 5(e)(viii) of the Certificate of Designation.

 

(iv)          For purposes hereof, “VWAP” means on any particular Trading Day
the volume weighted average trading price per share of Common Stock on such date
on the Principal Market as reported by Bloomberg L.P. or, if the Principal
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or trading market on which the Common Stock is
then listed, or any successor performing similar functions; provided, however,
that during any period the VWAP is being determined, the VWAP shall be subject
to adjustment from time to time for stock splits, stock dividends, combinations
and similar events as applicable.”

 

2.             In consideration of the foregoing amendment, the Company agrees
to issue to the Investor an Additional Warrant (as amended in accordance with
Section 1 of this Agreement), dated the date hereof, to purchase 152,000 shares
of Common Stock at an exercise price of $1.80 per share.

 

3.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to the principles of
conflicts of law thereof.

 

4.             This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.  In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

****************

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to Amend
Warrants on the day and year first above written.

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 /s/ John W. Peaocck

 

Name: John W. Peacock

 

Title: Corporate Controller

 

 

 

NGP ENERGY TECHNOLOGY PARTNERS, L.P.

 

 

 

By:  NGP ETP, L.L.C.Its:  General Partner

 

 

 

By:

/s/ Philip J. Deutch

 

Name:

Philip J. Deutch

 

Title:

Managing Partner

 

4

--------------------------------------------------------------------------------